DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This response to Applicant’s Amendment filed on 04/20/2022. Claims 1-20 are pending in the office action.
Claims 1, 2, 6, 11, and 12 have been amended.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Adam Stephenson (Reg. 58,349) on 05/31/2022.
The application has been amended as follows: 
As per claim 1: 
lines 8-9: replaces “a predictive modeling module and the at least one discrete device die” with -- the at least one discrete device die and a predictive modeling module comprising a back propagated module generated by a neural network trained using data from previous discrete device products --.
As per claim 3: 
lines 1-2: deletes “the predictive modeling module comprises a back propagated model and”.
As per claim 4: 
lines 1-2: deletes “the predictive modeling module comprises a back propagated model and”.
As per claims 5-6: are canceled.
As per claim 7: replaces “claim 6” with -- claim 1--.
As per claim 11: 
line 7, after “device die” inserts -- , the predictive modeling module comprising a back propagated model generated by a neural network trained using data from previous discrete device products
As per claim 13: 
lines 1-2: deletes “the predictive modeling module comprises a back propagated model and”.
As per claim 14: 
lines 1-2: deletes “the predictive modeling module comprises a back propagated model and”.
As per claims 15-16: are canceled.
As per claim 17: replaces “claim 16” with -- claim 11--.

Allowable Subject Matter
Claims 1-4, 7-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 11-12, filed 04/20/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The claim rejection under 35 U.S.C 103 has been withdrawn. Thus, the Application is found in allowance condition associated with the above Examiner’s Amendment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851